Citation Nr: 1121509	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-17 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a left hip disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to service connection for a disorder of the second digit of the right hand, also claimed as secondary to service-connected traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand.

10.  Entitlement to a compensable disability rating for traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to January 1983.  He also had a subsequent period of reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Houston, Texas, Regional Office (RO).

In March 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is of record.


The issues of entitlement to service connection for a right knee disorder, entitlement to service connection for a lumbar spine disability, entitlement to service connection for a disability of the second digit of the right hand, also claimed as secondary to service-connected traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand, and entitlement to a compensable disability rating for traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records show no complaints, treatment, or diagnosis of a disease or injury of the cervical spine, shoulders, or hips.

2.  A cervical spine disorder was first manifested many years after separation from service and is not related to service.

3.  A disorder of the right and left shoulders was first manifested many years after separation from service and is not related to service.

4.  A disorder of the right and left hips was first manifested many years after separation from service and is not related to service.

5.  A chronic left knee disorder was not manifested in service and is not otherwise shown to be related to service.





CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by active service, and arthritis of the cervical spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A disorder of the right shoulder was not incurred in or aggravated by active service, and arthritis of the right shoulder may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A disorder of the left shoulder was not incurred in or aggravated by active service, and arthritis of the left shoulder may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  A disorder of the right hip was not incurred in or aggravated by active service, and arthritis of the right hip may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  A disorder of the left hip was not incurred in or aggravated by active service, and arthritis of the left hip may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  A left knee disorder was not incurred in or aggravated by active service, and arthritis of the left knee may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under these circumstances, such notice errors may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied through letters dated in November 2005, which was prior to the initial adjudication of the claims, and June 2006, which was following the initial adjudication of the claims.  Thereafter, the claims were readjudicated with the issuance of a supplemental statement of the case in August 2010.  Consequently, the Board finds that any timing deficiency has been appropriately cured and that such deficiency did not affect the essential fairness of the adjudication.

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The RO has obtained service, private, and VA treatment records.  Furthermore, the Veteran was afforded a VA examination in March 2008 that addressed the Veteran's claim regarding the left knee.  The examiner was provided the Veteran's claims file for review, took down the Veteran's history, examined the Veteran and provided conclusions based on the examination that was consistent with the record.  The examination is found to be adequate.

With regard to the Veteran's claims for service connection for a cervical disorder, right and left shoulder disorders, and right and left hip disorders, the Board finds that an examination is not necessary.  As will be discussed below, there is no evidence in the service treatment records of complaints, treatment, or diagnosis regarding the cervical spine, shoulders, or hips.  Furthermore, the Board finds that the Veteran's statements indicating that he experienced symptoms for these disorders since separation are not credible.  Finally, there is no competent evidence even suggesting that the Veteran had a chronic disorder of the cervical spine, shoulders, or hips that was manifest in service.  Therefore, examinations for these claims are not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for arthritis may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Where a chronic disease is shown in service, or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean, however, that any manifestation in service will necessarily permit service connection.  Showing chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

As an initial matter, the Board notes that the Veteran has not alleged that the any of the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service treatment records show that, in June 1977, examination of all body systems was normal, and the Veteran denied a previous medical history of all disorders with the exception of hay fever.

A November 1977 service record shows that the Veteran complained of prolonged knee pain with cold weather and prolonged standing.  He had a normal examination, and the impression was "? osteoarthritis."

An April 1979 service treatment record shows that the Veteran hurt his left knee playing basketball.  He originally fractured it at age thirteen.  The assessment was mild lateral collateral ligament strain and mild chondromalacia.  The assessment also included "? early arthritis."

A June 1978 service record shows that the Veteran was in an automobile accident and was thrown from a Jeep.  The treatment only concerned his right knee.

In a July 1986 record, examination of the Veteran's spine and musculoskeletal system were normal.  He denied a medical history of swollen or painful joints, arthritis, painful or "trick" shoulder, recurrent back pain, and a "trick" or locked knee.

An April 2005 VA record of a cervical x-ray shows an impression of marked degenerative disc disease of C4-C7.  An October 2005 VA treatment record shows that a prior MRI revealed moderate C5-7 stenosis.

On his October 2005 claim, the Veteran asserts that his cervical spine disorder began in June 1978, and his arthritis in the neck, shoulders, hips, and knees began in January 1983, on the day that he separated from service.  He acknowledged that he was not treated for any of these disorders until 2005.

In a November 2005 written statement, the Veteran asserted that the cold weather that he was exposed to during service in Germany was a contributing factor to the arthritis that he has all over his body.

A June 2006 VA outpatient record shows that the Veteran complained of right hip pain after a three-foot fall.  An x-ray of the hip showed no fracture or dislocation.

July 2006 private records show that the Veteran complained of multiple joint pains, which his physician opined were probably osteoarthritis from wear and tear.  He had complained about pain in his knees and shoulders for the last five to ten years.

A July 2006 private report of an x-ray shows that the Veteran had a diagnosis of degenerative changes within the AC joint and greater tuberosity of the humerus.

A September 2006 private treatment record shows that the Veteran had an assessment of osteoarthritis of the knees and shoulders.

In a September 2006 VA treatment record, the Veteran reported pain in all of his joints for the past five to six years.

A June 2007 private record shows that the Veteran complained of right-sided pain following a fall on a land rig.

In March 2008, the Veteran underwent VA examination.  The examiner noted that the Veteran complained of bilateral knee pain in November 1977 and a left knee injury in April 1979.  The diagnosis was lateral collateral ligament strain, chondromalacia, and arthritis.  The claims file was reviewed.  The Veteran complained of knee pain, stiffness, and difficulty squatting or kneeling.  X-rays of the left knee were within normal limits.  There was no significant bone or joint abnormality, fracture, or degenerative changes demonstrated.  Following examination the diagnosis was minimal patella femoral syndrome of the bilateral knees.  The examiner correctly indicated that the service records showed an acute injury to the left knee and that the Veteran served at least two more years with no further complaints about this knee.  The Veteran currently worked as a roughneck on an oil rig.  He had no limitations in working.  The examiner concluded that it was less likely as not that the Veteran's current disorder was service-connected or service-aggravated.  It was more likely that his arthritis was a consequence of his lifestyle and age.

A January 2009 VA treatment record shows that the Veteran complained of pain in both of his knees.  An x-ray of the left knee that was conducted in March 2008 was within normal limits.  The provisional diagnosis was osteoarthritis.

In March 2011, the Veteran testified before the undersigned at the RO.  He indicated that he served in Germany in cold weather.  A lot of the time, he could feel stiffness and aching in his joints.  He also related his left knee to his Jeep accident in service.  He indicated that he continued to have pain in his knees after service.  The Veteran testified that he injured his cervical spine in the Jeep accident during service.  He believes that his disabilities of the shoulders and hips are due to the cold weather during service.

With regard to the Veteran's claims for service connection for a cervical spine disorder, right and left shoulder disorders, and right and left hip disorders, the Board notes that the Veteran's service treatment records contain no evidence of complaints, treatment, or diagnosis relating to any of these issues.  The Veteran contended during his Board hearing that he injured his cervical spine during the Jeep accident in service and that his shoulder and hip disorders are due to exposure to cold weather during service.

A veteran is certainly competent to report as his symptoms and their history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, to the extent that the Veteran contends that his cervical spine, shoulder, or hip symptoms have been present since separation from service, the Board finds that these statements are not credible.  Specifically, upon examination in July 1986, which was after the Veteran's separation from active service, all body systems were normal.  Also at that time, the Veteran specifically denied a medical history of swollen or painful joints, arthritis, and painful or "trick" shoulder.  This is a signed, sworn document completed by the Veteran in conjunction with his service examination.  As such, it is afforded relatively heavy probative weight.

Furthermore, when the Veteran first sought treatment for his right hip, it was in June 2006, and the Veteran only reported a history of a recent fall.  Additionally, when the Veteran first sought treatment for multiple joint pains, he reported a history of five to ten years in July 2006 and a history of five to six years in September 2006.  The history that a veteran reports to a provider upon initiating treatment for a specific disability is highly probative evidence.

Furthermore, with regard to establishing a chronic disability was incurred in service, the Board finds that, as to the Veteran's cervical spine, hips, and shoulders, the determination as to whether a chronic disability was manifest in service or is due to his Jeep accident or cold weather is not lay-observable.  As such, the Veteran, as a lay person, is not competent to provide an opinion as to whether he has a chronic disorder of his cervical spine, hips, or shoulders that began in service.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Based upon a review of the record, the Board finds that there is no competent evidence that the Veteran developed a chronic disability of the cervical spine, hips, or shoulders during service.  Furthermore, the Board determines that the credible evidence of record establishes that there was not continuity of symptomatology of any of these disorders since separation from service.  Finally, while the Veteran has been diagnosed as having osteoarthritis  specifically of the shoulders and degenerative disc disease of the cervical spine, as well as osteoarthritis of multiple joints, there is no evidence that these disorders were manifest to a compensable degree within one year of separation from active service in January 1983.  Given all of the evidence of record, the Board finds that service connection for a cervical spine disorder, a right shoulder disorder, a left shoulder disorder, a right hip disorder, and a left hip disorder must be denied.

With regard to the Veteran's claim of entitlement to service connection for a left knee disorder, the Board finds that, while the Veteran was seen on one occasion during service for injury to the left knee, the evidence of record establishes that this injury was acute and not chronic.  For this, the Board relies upon the opinion of the VA examiner that conducted the examination in March 2008.  The examiner opined that, because the Veteran never again sought treatment for left knee pain during service, his single injury was acute.  Because a determination as to whether a left knee injury during service is chronic is not lay-observable, the Veteran is not competent to provide such an opinion.  Therefore, there is no competent opinion of record suggesting that the Veteran did manifest a chronic left knee disorder during service.

Furthermore, the Board finds that the Veteran's assertions that his left knee symptomatology has existed continuously since separation from service are not credible.  Specifically, the Veteran denied a history of swollen or painful joints, arthritis, and a "trick" or locked knee in July 1986.  Furthermore, as noted above with regard to the Veteran's other claims, the Veteran reported a history of no more than ten years of knee pain in July 2006.  This highly probative evidence outweighs the Veteran's more recent self-serving assertions that his left knee has been painful ever since separation from service.  As such, a chronic left knee disorder that began in service is not established, continuity of symptomatology is not established, and there is no competent or credible evidence that arthritis of the left knee, if it is present, was manifest to a compensable degree within one year of separation.

The Board thus concludes that the probative medical evidence of record clearly establishes that service connection is not warranted for a cervical spine disorder, right and left shoulder disorders, right and left hip disorders, and a left knee disorder.  These claims must thus be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hips disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

The Board finds that the remaining claims on appeal require further development prior to final adjudication.

With regard to the Veteran's claims of entitlement to service connection for right knee and lumbar spine disabilities, the Board finds that, while the Veteran was afforded an examination with regard to these two claims in March 2008, in both cases, the examiner misrepresented the Veteran's in-service treatment when providing a conclusion and rationale.  Specifically, with regard to the right knee, the examiner incorrectly stated that the Veteran had no further complaints about his right knee following the Jeep accident in June 1978.  In fact, the service treatment records show that the Veteran subsequently complained of right knee pain in April 1981.  Furthermore, the Veteran was also treated for low back pain on a number of occasions, including in September 1978, August 1980, and January 1981.  The examiner implied that the Veteran was only seen on one occasion for his low back pain.  Given that the examiner misrepresented the Veteran's service history, and relied on such information in providing his opinion, the Board finds that this examination is inadequate as it pertains to these two issues.

With regard to the Veteran's claim of entitlement to service connection for a disorder of the second digit of the right hand, the Board notes that the Veteran initiated a claim of entitlement to service connection for carpal tunnel syndrome in October 2009, which has not yet been adjudicated.  As the outcome of this claim may be affected by the outcome of the adjudication of that claim, the Board finds that they are inextricably intertwined, and remand is necessary before final adjudication of this appeal.

Finally, with regard to the Veteran's claim of entitlement to a compensable disability rating for traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand, the Veteran testified during his March 2011 Board hearing that this disability had worsened since he was last afforded a VA examination in March 2006.  Specifically, he testified that, while the previous examination showed that the Veteran had full range of motion, currently the pain in his finger affected his range of motion.  As such, a remand is necessary to assess the Veteran's current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  If possible, the Veteran's claims file is to be provided to the VA examiner that evaluated the Veteran and provided opinions regarding his right knee and lumbar spine in March 2008.  The examiner is asked to again review the claims file, to specifically include the service treatment records showing three entries of treatment for the right knee and three entries showing treatment for the low back.  In light of these service treatment records, the examiner is asked to again provide an opinion as to whether it is at least as likely as not that any currently diagnosed lumbar spine or right knee disability is related to the Veteran's service, to include these multiple entries in his service treatment records for each disorder.

If the examiner that conducted the March 2008 examination is unavailable, the Veteran should be scheduled for a VA examination to address the above.

The examiner is asked to provide a rationale for all opinions given.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand.  All tests deemed necessary should be conducted, and all findings reported in detail.

3.  After fully adjudicating the Veteran's claim of entitlement to service connection for carpal tunnel syndrome, readjudicate the instant claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


